NOTICE OF ALLOWANCE 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Notice of Allowance in response to the Amendment/Remarks filed with an RCE on 10/08/2021.
 Claims 1-23 are cancelled.
Claims 24-63 are pending in the Application with independent Claims 24, 34, 44, and 54.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 437 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been5 withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/08/2021 has been entered. 

Continuity/ Priority Information
The present Application 166940638, filed 11/25/2019 is a continuation of 15367085, filed 12/01/2016, now U.S. Patent No. 10,528,423 and which Claims Priority from Provisional Application 62261801, filed 12/01/2015.


Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance:
During the interview held on 06 October 2021, Applicant’s representative, Steve Hanke together with the  Examiner discussed the 112b, second paragraph rejection, for reciting "generating a second address based on the first address" as well as a proposed amendment by incorporating subject matter from the specification par. [0043] using a shift and a logical ADD process based upon an address associated with the data, now incorporated in the Claims. 
The prior art of record fails to anticipate or render obvious, a method or apparatus as recited among other limitations in the independent Claims 24, 34, 44, and 54, “generating a second address by shifting based on the received first address and performing a logical operation thereon; retrieving a set of error correcting code (ECC) bits from a second location of the memory device using the second address, wherein the second location is different from the first location, wherein the set ECC bits is associated with the set of e data bits”.
  Independent Claims 34 and 54 additionally recite “transmitting the set of data bits and the set of ECC bits together in a single burst, wherein the addresses associated with the set of data bits and the set of ECC bits do not form a consecutive, sequential set of addresses”.

Consequently, Claims 24-63 (Claims renumbered 1-40) are allowed over the prior arts. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C KERVEROS whose telephone number is (571)272-3824. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APRIL Y BLAIR can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JAMES C KERVEROS/Primary Examiner, Art Unit 2111                                                                                                                                                                                                        
Date: November 5, 2021
Allowability Notice 20211105
 
U.S. Patent and Trademark Office 
Tel. (571) 272-3824.
Email: james.kerveros@uspto.gov